Exhibit 10.1

 



LOAN AGREEMENT

 

Access Capital, Inc. (“Access Capital”) and the undersigned companies named
below, and set forth on Exhibit A, jointly and severally (each a “Company” and
collectively the “Companies”) hereby mutually agree to the creation of a funding
relationship between the parties, on the terms and conditions contained within
this Loan Agreement (the “Loan Agreement”) and in accordance with the Standard
Terms and Conditions of Loan Agreement attached hereto as Exhibit A and made a
part hereof (the “Standard Terms”; the Loan Agreement and the Standard Terms are
collectively referred to as the “Agreement”; all defined terms used herein and
not expressly defined herein shall have the meaning given to such terms in the
Standard Terms):

 

1.       Invoice Delivery; Advances If requested by Access Capital, each Company
will deliver copies of all of its customer invoices (each, an “Account
Receivable” and collectively, the “Accounts Receivable”) to Access Capital for
verification and processing promptly after their creation. Each Company will
forward each invoice to the respective customer of such Company (individually an
“Account Debtor” and collectively, “Account Debtors”). Access Capital may in its
sole discretion make revolving credit advances (the “Advances”) to each Company
from time to time during the term of this Agreement which in the aggregate at
any time outstanding, will not exceed (without the consent of Access Capital)
the lesser of (i) $2,500,000 (the “Capital Availability Amount”) minus such
reserves as Access Capital may reasonably deem proper and necessary from time to
time based on, for example, unpaid taxes, judgments, liens against the
Collateral which have not been subordinated in favor of Access Capital, amounts
deemed necessary by Access Capital to preserve or protect the Collateral, or any
deterioration in the Collateral (the “Reserves”) or (ii) the sum of (1) up to
85% of the net face amount of those Accounts Receivable (as hereinafter defined)
of each Company which Access Capital deems to be eligible for borrowing purposes
(as determined by Access Capital in the exercise of its commercially reasonable
discretion) minus Reserves plus (2) the lesser of (a) the Inventory Sublimit
Amount (as hereafter defined) or (b) up to 50% of the value (calculated at the
lower of cost or market value) of that inventory of each Company which Access
Capital deems eligible for borrowing purposes (the “Eligible Inventory”) minus
Reserves. For purposes hereof, the term “Inventory Sublimit Amount” means
$1,150,000, provided that immediately after giving effect to the Mortgage
Refinance (as defined in Section 3(b) of the Standard Terms) the Inventory
Sublimit Amount shall be reduced to $500,000 (such reduction, the “Inventory
Sublimit Reduction”).

 

2.       Interest and Fees. The Companies shall jointly and severally pay Access
Capital interest and fees as follows, each of which shall constitute an
Obligation:

 

(a)       Interest on the unpaid principal balance of each Advance until such
time as such Advance is collected in full in good funds in dollars of the United
States of America at a per annum rate equal to 1.50% over Prime (the “Contract
Rate”). “Prime” shall mean the prime or “Base Rate” of Citibank, N.A. from time
to time. Interest and fees shall be computed on the basis of actual days elapsed
in a year of 360 days.

 

(b)       An annual fee (the “Annual Fee”) equal to 1% of the Capital
Availability Amount on the Closing Date (as hereafter defined) and on each
anniversary of the Closing Date. The Annual Fee shall be deemed earned in full
as of the Closing Date and shall not be subject to rebate or proration for any
reason.

 

3.       Term. This Loan Agreement shall be in effect for an initial term
beginning on the date hereof (the “Closing Date”) and continuing until three
years from the date on which any Company shall have first received the proceeds
of the initial Advances from Access Capital (the “Initial Term”).

 

4.       Conditions Precedent. Unless otherwise consented to by Access Capital,
Access Capital shall not be obligated to make any Advances until the conditions
precedent set forth on Exhibit B attached hereto shall have been satisfied (this
Agreement, the documents listed on Exhibit B and any and all other documents,
instruments and agreements from time to time entered into by the Companies
and/or any Responsible Party (as hereafter defined) in favor of Access Capital
are collectively referred to as the “Transaction Documents”).

 



 

 

  

5.       The Companies’ Representations, Warranties and Covenants. Each Company
represents, warrants and covenants to Access Capital as follows:

 

(a)       The Company in whose name the invoice has been billed is the sole
owner of the Collateral free and clear of all liens and encumbrances; such
Company has the full power and authority to grant Access Capital a security
interest in the Collateral and such security interest grant has been duly
authorized by all necessary company action;

 

(b)       The goods or services listed or referred to in the invoices related to
each Account Receivable have been shipped or rendered to the Account Debtor, and
the prices and terms of shipment set forth therein conform in all material
respects to the terms of any related purchase order or agreement with the
Account Debtor;

 

(c)       The invoices representing each Account Receivable correctly set forth
the full purchase price of the goods or services covered thereby, and such
amount is due and owing from the Account Debtor, subject to no set-offs,
deductions, disputes, contingencies or counterclaims against such Company or the
invoice, and payment thereof is not contingent upon fulfillment of any
obligation;

 

(d)       Such Company will perform all steps from time to time as requested by
Access Capital to create and maintain in Access Capital’s favor a valid
perfected first priority security interest in the Collateral; and

 

(e)       All inventory manufactured by each Company in the United States of
America shall be produced in accordance with the requirements of the Federal
Fair Labor Standards Act of 1938, as amended and all rules, regulations and
orders related thereto or promulgated thereunder.

 

6.       Servicing Agent. For the purpose of administrative convenience in the
servicing of this Agreement, Sterling Seal & Supply Company, Inc., a New Jersey
corporation (the “Servicing Agent”), is hereby appointed by the other Companies
as the servicing agent for the Companies and the Companies hereby instruct
Access Capital to make all payments due to any Company, directly to the
Servicing Agent.

 

7.       Governing Law. This Agreement has been made in, and shall be governed
by the laws of, the State of New York, without giving effect to conflicts of
laws rules.

 

8.       Complete Agreement. This Agreement and the other Transaction Documents
set forth the complete and entire understanding among the Companies, each
Responsible Party and Access Capital and may only be modified by a written
instrument signed by the party to be bound thereby.

 

[Remainder of this page intentionally left blank; signatures follow]

 

 

 

[image_003.jpg] 

 



 

 

 

 

[image_004.jpg] 

 





 

 

  

[image_005.jpg] 

 





 

 



 

[image_006.jpg] 

 





 

 

 

[image_007.jpg] 

 







 

 

 

[image_008.jpg] 

 



 

 

 

 [image_010.jpg]





 

 

 

EXHIBIT A

 

STANDARD TERMS AND CONDITIONS OF LOAN AGREEMENT

 

The following Standard Terms and Conditions are attached to, and hereby
incorporated by reference in, the Loan Agreement. All defined terms used herein
and not expressly defined herein shall have the meaning given to such terms in
the Loan Agreement.

 

1.       Verification, Credit and Availability. Access Capital will conduct such
examination and verification of the Companies’ Accounts Receivable, and such
credit investigation of the Account Debtors, as it considers necessary or
desirable. Access Capital shall have the absolute right, in the exercise of its
commercially reasonable discretion, to deem any or all Accounts Receivable of
any Company ineligible for borrowing purposes Access Capital shall have no
obligation to deem any Account Receivable from a specific Account Debtor to be
an Eligible Receivable if: (i) the Account Receivable exceeds the Eligibility
Period (as such term is defined in paragraph 3 herein), (ii) 25% or more of the
Accounts Receivable from the applicable Account Debtor exceeds the Eligibility
Period, (iii) the Account Receivable due from any affiliate of any of the
Companies, (iv) the Account Receivable is due from an Account Debtor to which
any of the Companies is also a debtor or (v) the total unpaid Accounts
Receivable from the applicable Account Debtor exceeds 25% of all Eligible
Accounts Receivable. In determining Account Debtor eligibility, Access Capital
shall act in a commercially reasonable manner and its credit department will
follow its standard operating procedures in making credit decisions consistent
with its regular practices. Access Capital shall have the absolute right, in the
exercise of its commercially reasonable discretion, to deem any or all inventory
of any Company as ineligible for borrowing purposes, including without
limitation, if such inventory (i) is not subject to Access Capital’s first
priority security interest, (ii) is located on premises with respect to which
Access Capital has not received a landlord waiver or bailee letter acceptable in
form and substance to Access Capital, (iii) is in transit, (iv) is not in good
condition, (v) fails to meet all standards imposed by any governmental agency,
department or division, (vi) is not currently either usable or salable in the
normal course of such Company’s business, (vii) such inventory is work in
process, (viii) such inventory is slow moving or aged beyond twelve-months or
(ix) such inventory is anything other than finished goods.

 

2.       Procedure for Advances; Collection of Collateral. Any Company may by
written notice to Access Capital request a borrowing of Advances prior to 12:00
noon (New York time) on the business day of its request to incur, on that day,
an Advance. Together with each request for an Advance (or at such other
intervals as Access Capital may request), such Company shall deliver to Access
Capital a Borrowing Base Certificate in the form of Exhibit C, which shall be
certified as true and correct by the President or Chief Financial Officer of
each Company together with all supporting documentation relating thereto (each,
a “Borrowing Base Certificate”). All Advances shall be charged to the Companies’
account on Access Capital’s books. The proceeds of each Advance made by Access
Capital shall be made available to the Companies on the business day following
the business day so requested in accordance with the terms of this Section 2 by
way of credit to the Companies’ operating account maintained with such bank as
the Servicing Agent designates to Access Capital. Any and all Obligations due
and owing under this Agreement and the other Transaction Documents may be
charged to the Companies’ account and shall constitute Advances. The Companies
shall be required to (a) make a mandatory prepayment hereunder at any time that
the aggregate outstanding principal balance of the Advances is in excess of the
maximum amount of Advances permitted under this Agreement, in an amount equal to
such excess; and (b) repay on the expiration of the term of this Agreement (i)
the then aggregate outstanding principal balance of the Advances together with
accrued and unpaid interest, fees and charges and (ii) all other amounts owed
Access Capital under this Agreement and the other Transaction Documents. Any
payments of principal, interest, fees or any other amounts payable under this
Agreement or under any other Transaction Documents shall be made prior to 12:00
noon (New York time) on the due date thereof in immediately available funds.
Access Capital will credit (conditional upon final collection) all proceeds of
Accounts Receivable to the Companies’ account one (1) business day after receipt
by Access Capital of good funds in dollars of the United States of America in
Access Capital’s account; provided, however, for purposes of computing interest
and fees hereunder, Access Capital will credit (conditioned upon final
collection) all such payments to the Companies’ account three business days
after receipt by Access Capital of good funds in dollars of the United States of
America in Access Capital’s account. Any amount received by Access Capital after
12:00 noon (New York time) on any business day shall be deemed received on the
next business day.

 



 

 

  

3.       Nonconforming Receivables; Shortfall.

 

(a)       If any Eligible Receivable is not paid by the Account Debtor within 90
days after the date that such Eligible Receivable was invoiced (the “Eligibility
Period”), or if any Account Debtor asserts at any time a deduction, dispute,
contingency, set-off or counterclaim with respect to any Eligible Receivable,
the Companies shall reimburse Access Capital on demand for the amount of the
Advance made with respect to such Eligible Receivable. The Companies shall be
jointly and severally obligated to pay (and Access Capital shall have the right
to retain) all applicable interest and fees due with respect to such Eligible
Receivable even if the Companies are required to reimburse Access Capital for
such Eligible Receivable.

 

(b)       In the event that the average outstanding Advances during any month
(the “Actual Amount”) is less than the Minimum Average Monthly Borrowing Amount
(as hereafter defined), then the Companies shall jointly and severally pay to
Access Capital at the end of each such month an amount equal to the interest
payments (the “Monthly Fees”) Access Capital would have been paid on the amount
by which the Minimum Average Monthly Borrowing Amount exceeds the Actual Amount
for such month (herein called the “Shortfall”). For purposes of calculating the
Monthly Fees hereunder for any month, the Shortfall shall be deemed to have been
outstanding from the first to the last day of such month. For purposes hereof,
(1) the term “Minimum Average Monthly Borrowing Amount” means $750,000, provided
that in the event Access Capital shall (i) have received cash proceeds in an
amount of not less than the Required Repayment Amount (as hereafter defined)
from the refinancing of Access Capital’s first mortgage lien (the “Mortgage
Refinance”) on the real property located at 1105 Green Grove Road, Neptune, New
Jersey (the “Real Property”), which such proceeds shall be applied to reduce the
then outstanding Obligations and (ii) retain a second mortgage lien on the Real
Property (the occurrence of (i) and (ii), the “Trigger Event”), then upon the
occurrence of the Trigger Event the Minimum Average Monthly Borrowing Amount
shall be reduced to $500,000; and (2) the term “Required Repayment Amount” means
the amount, if any, which would be necessary to eliminate any overadvance in
existence immediately after giving effect to the Inventory Sublimit Reduction
(as defined in Section 1(a) of the Loan Agreement).

 

4.       Collection of Accounts Receivable.

 

(a)       Each Company will irrevocably instruct all present and future Account
Debtors and all other persons and entities obligated to make payments
constituting Collateral to mail or deliver such payments: (i) directly to such
Company which such payments such Company will, within one (1) business day of
receipt, deposit into a deposit account maintained by such Company with
Customers Bank or such other financial institution accepted by Access Capital in
writing (the “Blocked Account Bank”) pursuant to the terms of a Control
Agreement (as hereafter defined) or (ii) if such payments are made by wire
transfer, to a deposit account of such Companies covered by a Control Agreement.
Such instructions shall not be rescinded or modified without Access Capital's
prior written consent. All such payments received by any Company shall be so
received in trust for the benefit of Access Capital until so deposited in a
deposit account subject to a Control Agreement. For purposes hereof, the term
“Control Agreement” means a deposit account control agreement in form and
substance reasonably acceptable to Access Capital entered into among the
applicable Companies, Access Capital and the Blocked Account Bank covering the
Companies’ blocked account(s) maintained with such Blocked Account Bank, as such
agreement may be amended, restated or otherwise modified from time to time.

 

(b)       Following the occurrence of an Event of Default (as such term is
hereafter defined), Access Capital (i) may notify the Companies’ Account Debtors
of Access Capital’s security interest in the Accounts Receivable, collect them
directly and charge the collection costs and expenses thereof to the Companies’
account and (ii) shall have the full power and authority to collect each Account
Receivable, through legal action or otherwise, and may, in its sole discretion,
settle, compromise, or assign (in whole or in part) the claim for any of the
Accounts Receivable, or otherwise exercise any other right now existing or
hereafter arising with respect to any of the Accounts Receivable, if such action
will facilitate collection, the costs with respect to which shall be charged, in
each case, by Access Capital to the Companies’ loan account. If Access Capital
is required to enforce its rights hereunder or under any other Transaction
Document against one or more of the Account Debtors, any Company and/or any
Responsible Party, then in any such event the Companies shall be jointly and
severally liable to Access Capital for its reasonable attorneys’ fees incurred
in connection therewith together with interest thereon from the date of the
occurrence of the Event of Default upon which such enforcement is based to the
date of satisfaction at the maximum rate permitted by law. All reimbursable
expenses described in the Standard Terms shall be charged by Access Capital to
the Companies’ loan account. The Companies acknowledge and agree that, following
the occurrence and during the continuance of an Event of Default, Access Capital
shall have the sole and exclusive right to commence legal action to collect any
Account Receivable

 



 

 

  

(c)       Access Capital shall have no liability to any Company for any mistake
in the application of any payment received by it with respect to any Account
Receivable, so long as Access Capital acts in good faith and without gross
negligence.

 

5.       Payment of Expenses and Taxes; Indemnification.

 

(a)       The Companies will jointly and severally pay or reimburse Access
Capital for all of Access Capital’s reasonable out of pocket costs and expenses
incurred in connection with the preparation and execution of, and any amendment,
supplement or modification to this Agreement and any of the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements of
counsel to Access Capital (whether or not such counsel is affiliated with Access
Capital). The Companies shall jointly and severally pay or reimburse Access
Capital for all reasonable costs and expenses incurred for such additional
services as may be required hereunder, in each case in accordance with the
regular practices of Access Capital and in accordance with Access Capital’s
regular service charge rate schedule.

 

(b)       The Companies will jointly and severally pay or reimburse Access
Capital for all its reasonable costs and expenses incurred in connection with
the enforcement and preservation of any and all rights under this Agreement and
the other Transaction Documents, including, without limitation, fees and
disbursements of counsel to Access Capital (whether or not such counsel is
affiliated with Access Capital) and any collateral evaluation (e.g. field
examinations, collateral analysis or other business analysis) performed by
Access Capital or for its benefit as Access Capital deems necessary, as well as
for the costs at Access Capital’s regularly posted rates, for overnight mail
delivery, UCC, tax lien and judgment searches (and all updates with respect
thereto) and bank wire transfer fees, as outlined in Exhibit D. Access Capital
shall have the right to visit any Company at any time to review and photocopy
the books and records of such Company, or portions thereof, as Access Capital
shall determine to facilitate its work hereunder.

 

(c)       The Companies will jointly and severally pay, indemnify, and hold
Access Capital harmless from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from, any delay in paying stamp,
excise and other taxes, if any, which may be payable or determined to be payable
in connection with the execution and delivery of, or consummation of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement and the other
Transaction Documents.

 

(d)       The Companies will jointly and severally pay, indemnify, and hold
Access Capital harmless from and against any and all claims, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements of any kind or nature whatsoever, whether threatened,
pending or determined (including attorneys’ fees and court costs now or
hereafter arising from the enforcement of this clause), (1) with respect to the
execution, delivery, enforcement and performance of this Agreement and the other
Transaction Documents, including, without limitation, the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any collateral securing Obligations, (2) arising directly or indirectly from the
activities of any Company or any subsidiary, its predecessors in interest, or
third parties with whom it has a contractual relationship, or arising directly
or indirectly from the violation of any environmental protection, health, or
safety law, whether such claims are asserted by any governmental agency or any
other person or entity, and/or (3) arising by virtue of or in connection with
any representation or warranty by any Company or any Responsible Party being
untrue or misleading or any agreement or covenant by any Company or any
Responsible Party not being performed as and when required hereunder or under
any other Transaction Document (all of the foregoing, collectively, the
“indemnified liabilities”); provided, that no Company shall have any obligation
hereunder to Access Capital with respect to indemnified liabilities arising from
(i) the gross negligence or willful misconduct of Access Capital, (ii) salaries
and other amounts payable by Access Capital to its employees in the ordinary
course of business (other than for legal fees specifically billed with respect
to a particular matter to which the foregoing relates) or (iii) expenses
incurred by Access Capital (other than those specifically enumerated above) in
the ordinary course of business in connection with the performance of its
obligations hereunder. To the extent that Access Capital shall provide amounts
to any Company in excess of amounts permitted by Section 1 of the Loan
Agreement, all such amounts shall bear interest at a per annum rate equal to the
Prime Rate plus 10% of the amounts so provided. The obligations in this Section
shall survive the termination of this Agreement and the other Transaction
Documents.

 



 

 

  

6.       Termination. This Agreement shall be deemed to be automatically renewed
for an additional term of three years at the expiration of the Initial Term, and
thereafter to be automatically renewed for succeeding three year terms at the
end of the first and each succeeding renewal term, unless (a) the Companies
shall (1) deliver written notice of cancellation to Access Capital not earlier
than 90 days and not later than 60 days prior to the expiration date of the
Initial Term or any succeeding renewal term and (2) have paid in full all
Obligations (as defined below) on or prior to the expiration date of the Initial
Term or any renewal term, as applicable; or (b) Access Capital shall deliver
written notice of cancellation to the Servicing Agent not earlier than 90 days
and not later than 60 days prior to the expiration date of the Initial Term or
any renewal term, as applicable. At Access Capital’s election following the
occurrence of an Event of Default, Access Capital may terminate this Agreement.
The termination of this Agreement shall not affect any of Access Capital’s
rights hereunder or under any other Transaction Document and the provisions
hereof and thereof shall continue to be fully operative until all transactions
entered into, rights or interests created and the Obligations have been disposed
of, concluded or liquidated in a manner acceptable to Access Capital. If for any
reason this Agreement is terminated prior to the end of the Initial Term or any
renewal term, as applicable, or the Obligations are repaid prior to the end of
the Initial Term or any renewal term, as applicable, the Companies shall jointly
and severally pay to Access Capital, upon the effective date of such termination
or repayment, an early termination fee equal to the Required Minimum Amount (as
hereinafter defined) Access Capital would have been paid through the remainder
of the term calculated in accordance with the provisions of this Agreement and
the other Transaction Documents. For purposes hereof, the term “Required Minimum
Amount” means both during and following the expiration of the Initial Term, (a)
the aggregate interest payments which would have been payable to Access Capital
for each month (or portion thereof) remaining during the Initial Term or any
renewal term, as applicable, based upon the Minimum Average Monthly Borrowing
Amount for each such remaining month (or portion thereof) and (b) the Annual
Fees payable to Access Capital for the Initial Term or any renewal term, as
applicable, all of which payments and fees shall be deemed fully earned on the
Closing Date; such amount being intended to compensate Access Capital for its
costs and expenses incurred in initially approving this Agreement or extending
same. Such early termination fee shall also be due and payable by the Companies
to Access Capital upon termination of this Agreement by Access Capital after the
occurrence of an Event of Default.

 

The representations, warranties and covenants of the Companies and the remedies
of Access Capital for a breach of such representations, warranties and/or
covenants, shall survive the termination of this Agreement, and such termination
shall not affect the rights of Access Capital to enforce its remedies under this
Agreement and the other Transaction Documents against any Company, each
Responsible Party any Collateral and/or other assets pledged by any Responsible
Party to Access Capital following the occurrence of an Event of Default.

 

7.       Security Interest.

 

(a)       Each Company hereby grants Access Capital a security interest (the
“Security Interest”) in all of the following property now owned or at any time
hereafter acquired by such Company, or in which such Company now has or at any
time in the future may acquire any right, title or interest (the “Collateral”):
all accounts and all other personal property and fixtures of each Company,
including, without limitation, inventory, equipment, goods, documents,
instruments (including, without limitation, promissory notes), contract rights,
general intangibles (including without limitation, payment intangibles), chattel
paper (whether tangible or electronic), supporting obligations, investment
property, cash, deposit accounts, letter-of-credit rights, books and records,
trademarks, tradestyles, patents and copyrights in which such Company now has or
hereafter may acquire any right, title or interest and the proceeds and products
thereof (including without limitation, proceeds of insurance) and all additions,
accessions and substitutions thereto or therefor, all rights of such Company
pursuant to this Agreement and the other Transaction Documents, and all contract
rights and other general intangibles related to the Accounts Receivable and
associated therewith and the proceeds and products thereof (including without
limitation proceeds of insurance) and all additions, accessions and
substitutions thereto or therefor. Terms used in this Section which are defined
in the Uniform Commercial Code as enacted and in effect from time to time in the
State of New York (the “Code”) are used as so defined in the Code.

 



 

 

 

(b)       This Security Interest shall secure any and all obligations and
liabilities of each Company and each other party to any Transaction Document to
Access Capital, whether such liabilities and obligations be direct or indirect,
absolute or contingent, secured or unsecured, now existing or hereafter arising
or acquired, due or to become due (the “Obligations”).

 

(c)       Each Company will do all lawful acts which Access Capital deems
necessary or desirable to protect the Security Interest or otherwise to carry
out the provisions of this Agreement and the other Transaction Documents,
including, but not limited to, the execution, if required, of Uniform Commercial
Code financing, continuation, amendment and termination statements and similar
instruments in form satisfactory to Access Capital and will promptly pay on
demand any filing fees or other costs in connection with the filing or
recordation of such statements and instruments. Each Company irrevocably
appoints Access Capital as its attorney-in-fact during the term of this
Agreement, to do all acts which it may be required to do in connection with the
creation and perfection of its security interest under this Agreement and the
other Transaction Documents, such appointment being deemed to be a power coupled
with an interest, including, without limitation, the filing of UCC-1 Financing
Statements (or such other filings required under applicable law) in the name of
such Company to reflect the security interest created hereby and/or thereby.

 

(d)       Each Company warrants that (i) its principal place of business, chief
executive office and the place where the records concerning its accounts and
contract rights are located are at the address(es) set forth herein and (ii) it
is duly organized in the state named below its signature on the signature page
of the Loan Agreement (the “Signature Page”) with the Organizational ID # stated
on the Signature Page. None of the Companies’ Accounts Receivable is evidenced
by a promissory note or other instrument. Each Company shall keep its principal
place of business and chief executive office and the office where it keeps its
records concerning its accounts and contract rights at the location therefor
specified in the first sentence of this clause or, upon 30 days’ prior written
notice to Access Capital, at any other locations in the continental United
States so long as such Company shall have taken all action required by Access
Capital to preserve and maintain Access Capital’s first priority perfected
security interest in and its rights with respect to the Collateral, including
delivery of landlord agreements, mortgagee agreements and warehouse agreements,
each in form and substance satisfactory to Access Capital. Each Company shall
hold and preserve its records concerning its accounts and contract rights and
shall permit representatives of Access Capital at any time during normal
business hours upon advance notice to inspect and make abstracts from such
records. Notwithstanding the above, in the event that an Event of Default has
occurred and is continuing or Access Capital believes, in the exercise of its
commercially reasonable discretion that such access is necessary to preserve or
protect the Collateral, each Company shall permit representatives of Access
Capital at any time, without prior notice, during normal business hours to
inspect and make abstracts from such records.

 

(e)       Each Company warrants that it has title to the Collateral purportedly
owned by it and that there are no sums owed or claims, liens, security interests
or other encumbrances (collectively, “Liens”) against the Collateral other than
in favor of Access Capital. Each Company will notify Access Capital of any Liens
against the Collateral, will defend the Collateral against any Liens adverse to
Access Capital, and will not create, incur, assume, or suffer to exist now or at
any time throughout the duration of the term of this Agreement, any Liens
against the Collateral, whether now owned or hereafter acquired, except liens in
favor of Access Capital.

 

(f)       Each Company authorizes Access Capital to file, without the signature
of such Company, where permitted by law, one or more financing or continuation
statements, and amendments thereto, relating to the Collateral. Access Capital
may file a photographic or other reproduction of this Agreement in lieu of a
financing or continuation statement in any filing office where it is permissible
to do so.

 

(g)       Each Company irrevocably appoints Access Capital as its
attorney-in-fact (which power of attorney is coupled with an interest) and
proxy, with full authority in the place and stead of such Company and in its
name or otherwise, from time to time in Access Capital’s discretion, to take any
action or execute any instrument which Access Capital may deem necessary or
advisable to accomplish the purposes of this Agreement and the other Transaction
Documents, including, without limitation: (i) the right of endorsement on all
payments received in connection with each Account Receivable; (ii) to obtain and
adjust insurance required to be paid to Access Capital pursuant to this
Agreement and the other Transaction Documents; (iii) to ask, demand, collect,
sue for, recover, compound, receive, and give acquittance and receipts for
moneys due and to become due under or in respect of any of the Collateral; (iv)
to receive, endorse, and collect any checks, drafts or other instruments,
documents, and chattel paper of such Company; (v) to sign such Company’s name on
any invoice or bill of lading relating to any account, on drafts against
customers, on schedules and assignments of accounts, on notices of assignment,
financing statements and other public records, on verification of accounts and
on notices to customers (including notices directing customers to make payment
directly to Access Capital); (vi) if an Event of Default has occurred and is
continuing, to notify the postal authorities to change the address for delivery
of its mail to an address designated by Access Capital, to receive, open and
process all mail addressed to any Company, to send requests for verification of
accounts to customers; and (vii) to file any claims or take any action or
institute any proceedings which Access Capital may deem necessary or desirable
for the collection of any of the Collateral or otherwise to enforce the rights
of Access Capital with respect to any of the Collateral. Each Company ratifies
and approves all acts of said attorney; and so long as the attorney acts in good
faith and without gross negligence it shall have no liability to any Company for
any act or omission or for any error of judgment or mistake of fact or law as
such attorney.

 



 

 

  

(h)       If any Company fails to perform any agreement contained in this
Agreement or any other Transaction Document, Access Capital may itself perform,
or cause performance of, such agreement or obligation, and the costs and
expenses of Access Capital incurred in connection therewith shall be jointly and
severally payable by the Companies and shall be fully secured hereby.

 

(i)       The powers conferred on Access Capital hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon Access Capital
to exercise any such powers. Except for the safe custody of any Collateral in
its possession and the accounting for moneys actually received by it hereunder,
Access Capital shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.

 

(j)       Anything herein to the contrary notwithstanding, (i) each Company
shall remain liable under any and all contracts and agreements relating to the
Collateral, to the extent set forth therein, to perform all of its obligations
thereunder, to the same extent as if this Agreement had not been executed; (ii)
the exercise by Access Capital of any of its rights hereunder shall not release
any Company from any of its obligations under the contracts and agreements
relating to the Collateral; and (iii) Access Capital shall not have any
obligation or liability by reason of this Agreement under any contracts and
agreements relating to the Collateral, nor shall Access Capital be obligated to
perform any of the obligations or duties of any Company thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

(k)       Notwithstanding payment in full of all Obligations to Access Capital
under the Transaction Documents, Access Capital shall not be required to record
any terminations or satisfactions of Liens on the Collateral unless and until
each Company and each Responsible Party have executed and delivered to Access
Capital a general release in a form reasonably satisfactory to Access Capital.

 

8.       Events of Default; Remedies. If any of the following events (each
herein referred to as an “Event of Default”) shall occur:

 

(a)       Any representation, warranty or statement made by any Company and/or
any Responsible Party, as applicable, in any of the Transaction Documents, any
certificate, statement or document delivered pursuant to the terms hereof, in
connection with the transactions contemplated by the Transaction Documents
should at any time be false, incomplete or misleading; or

 

(b)       Any Company and/or any other person or entity shall fail to perform
under and/or shall commit a breach of any term or provision of this Agreement or
any other Transaction Document or any other agreement between any Company and/or
any Responsible Party and Access Capital; or

 

(c)       Any Company shall fail to pay any amount owing to Access Capital under
this Agreement or any other Transaction Document when due; or

 

(d)       Any Company shall fail to provide to Access Capital (i) all such
information from time to time requested by Access Capital with respect to such
Company’s Accounts Receivable and/or inventory and (ii) Borrowing Base
Certificates, in each case as and when requested by Access Capital; or

 



 

 

  

(e)       Any Company shall (i) instruct any Account Debtor to mail or deliver
payment on Accounts Receivable to a person, entity and/or place other than as
expressly provided for in this Agreement; or (ii) deposit any Account Debtor
payments and fail to deliver the proceeds thereof to Access Capital in
accordance with the terms of this Agreement; or

 

(f)       There shall be any change in the controlling ownership or senior
management of any Company; or

 

(g)       Any Company, any Responsible Party, any affiliate of any Company,
subsidiary of any Company, affiliate of any Responsible Party or subsidiary of
any Responsible Party (i) shall generally not pay, or shall be unable to pay, or
shall admit in writing its/his/her inability to pay its/his/her debts as such
debts become due; or (ii) shall make an assignment for the benefit of creditors,
or petition or apply to any tribunal for the appointment of a custodian,
receiver, trustee or liquidator for it/him/her or a substantial part of
its/his/her assets; or (iii) shall commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution, or liquidation
law or statute of any jurisdiction, whether now or hereafter in effect; or (iv)
shall have had any such petition or application filed or any such proceeding
commenced against it/him/her in which an order for relief is entered or an
adjudication or appointment is made, or (v) shall take any action indicating
its/his/her consent to, approval of, or acquiescence in any such petition,
application, proceeding, or order for relief or the appointment of a custodian,
receiver, trustee or liquidator for all or any substantial part of its/his/her
properties; or (vi) shall suffer any such custodianship, receivership, or
trusteeship to continue undischarged; or (vii) shall take any action for the
purpose of effecting any of the foregoing; or

 

(h)       The Companies shall fail to maintain, at of the end of each quarter
(calculated on a rolling four (4) quarter basis), positive Cash Flow. “Cash
Flow” shall mean, for any period, the net income (as defined by Generally
Accepted Accounting Principles (“GAAP”) of the Companies, plus any non-cash
charges less (i) any withdrawals by, loan advances to or repayments to the
officers or owners of the Companies or any other cash payments paid or scheduled
to be repaid to any other party,  (ii) principal repayments and any indebtedness
by the Company paid or scheduled to be paid during such period, (iii) payments
under capital leases paid or scheduled to be paid during said period, (iv)
capital expenditures paid or scheduled to be paid during said period and (v) any
non-cash extraordinary gains.

 

For purposes of this Agreement, a breach of any financial covenant set forth
herein shall be deemed to have occurred as of any date of determination by
Access Capital or as of the last day of any specified measurement period,
regardless of when the financial statements reflecting such breach are delivered
to Access Capital; or

 

(i)       Any Company shall fail to provide Access Capital with any one or more
of the following: (i) within one hundred and twenty (120) days after the end of
each of such Company’s fiscal years, each of such Company’s audited balance
sheet as at the end of such fiscal year and the related statements of income,
retained earnings and changes in cash flow for such fiscal year with a report of
independent certified public accountants of recognized standing selected by the
Companies and acceptable to Access Capital, setting forth in comparative form
the figures as at the end of and for the previous fiscal year; (ii) within
thirty (30) days after the end of each month, Sterling Seal & Supply, Inc.’s
internal balance sheet and statement of income, retained earnings and cash flow
as at the end of and for such month, and for the year to date period then ended,
in reasonable detail and stating in comparative form the figures for the
corresponding date and periods in the previous year; (iii) within forty-five
(45) days after the end of each fiscal quarter of the Companies, the Companies’
consolidated internal balance sheet and statement of income, retained earnings
and cash flow as at the end of and for such fiscal quarter, and for the year to
date period then ended, in reasonable detail and stating in comparative form the
figures for the corresponding date and periods in the previous year; (iv) no
later than thirty (30) days prior to the end of a fiscal year-end period, a
complete set of projections, (which shall be prepared on a monthly basis and
include balance sheets, income statements, and schedules of cash flows) for the
forthcoming fiscal period; (iv) no later than 10 days after the end of each
monthly period, an accounts receivable and accounts payable detailed aging for
said month; (v) within thirty (30) days after the filing thereof in accordance
with applicable law (including any applicable filing extensions granted to each
Company, notice of any such filing extensions to be promptly provided to Access
Capital), copies of each Company’s federal income tax returns and any amendments
thereto and promptly upon request from Access Capital, satisfactory evidence of
each Company’s payment of all withholding and other taxes required to be paid by
such Company; (vi) within ninety (90) days after the end of each fiscal year,
each Responsible Party’s annual financial statement; (vii) within thirty (30)
days after filing thereof is in accordance with applicable law (including any
applicable filing extensions granted to each Responsible Party, notice of any
such filing extensions to be promptly provided to Access Capital) copies of all
federal and state income tax returns of each Responsible Party; and (viii)
promptly after each fiscal quarter, a copy of each Company’s’ 941 payroll tax
filing along with proof of payment of the applicable required tax payment. At
the times the financial statements are furnished pursuant to (i) and (ii) above,
a certificate of each Company’s President or Chief Financial Officer shall be
delivered to Access Capital stating that, based on an examination sufficient to
enable him or her to make an informed statement, no Event of Default exists, or,
if such is not the case, specifying such Event of Default and its nature, when
it occurred, whether it is continuing and the steps being taken by such Company
with respect to such event. All financial statements required to be delivered
hereunder shall be prepared in accordance with generally accepted accounting
principles, subject to normal year-end adjustments in the case of any monthly
statement.; or

 



 

 

  

(j)       Any Company’s trade accounts payable shall be more than sixty (60)
days past due unless such trade accounts payable are subject to bona fide
disputes and adequate reserves have been provided on the applicable Company’s
books with respect thereto; or

 

(k)       Any Company shall fail to pay its taxes (payroll, sales and/or other)
when due unless such Company shall have delivered to Access Capital a valid
written extension (acceptable to Access Capital) from the applicable taxing
authority for such taxes and the applicable taxing authority agrees to
subordinate its lien, if any, in all assets of such Company in favor of Access
Capital; or

 

(l)       An attachment or levy is made upon any Company’s and/or any
Responsible Party’s assets having an aggregate value in excess of $25,000 or a
judgment is rendered against any Company and/or any Responsible Party or any
Company’s or any Responsible Party’s property involving a liability of more than
$25,000 which shall not have been vacated, discharged, stayed or bonded pending
appeal within thirty (30) days from the entry thereof; or

 

(m)       Any change in any Company’s condition or affairs (financial or
otherwise) which in Access Capital’s reasonable opinion impairs the Collateral
or the ability of such Company to perform its Obligations; or

 

(n)       Any lien created hereunder or under any other Transaction Document for
any reason ceases to be or is not a valid and perfected lien having a first
priority interest other than as a result of any action or inaction by Access
Capital; or

 

(o)       Any Company directly or indirectly sells, assigns, transfers, conveys,
or suffers or permits to occur any sale, assignment, transfer or conveyance of
any assets of such Company or any interest therein, except as permitted in this
Agreement and the other Transaction Documents; or

 

(p)       If any Responsible Party attempts to terminate, challenges the
validity of, or challenges his/her liability under this Agreement or any other
Transaction Document or if any individual Responsible Party shall die and the
Companies shall fail to provide Access Capital with a replacement Responsible
Party acceptable to Access Capital within thirty (30) days of such occurrence or
if any other Responsible Party shall cease to exist; or

 

(q)       Any of the Companies fail to operate in the ordinary course of
business; or

 

(r)       The indictment or threatened indictment of any of the Companies, or
any officer of any of the Companies or any Responsible Party under any criminal
statute, or the commencement or threatened commencement of criminal or civil
proceedings against any of the Companies, any officer of any of the Companies or
any Responsible Party pursuant to which statute or proceeding penalties or
remedies sought or available include forfeiture or any of the property of any of
the Companies or any Responsible Party; or

 

(s)       A default by any of the Companies in the payment, when due, of any
principal of or interest on any indebtedness for borrowed money other than
indebtedness to Access Capital; or

 



 

 

 

(t)       Access Capital shall in good faith deem itself insecure or shall fear
diminution in value, removal or waste of the Collateral; or

 

(u)       Any of the Companies shall take or participate in any action which
would be prohibited under the provisions of any subordination agreement or
intercreditor agreement (collectively, a “Subordination Agreement”) made by any
subordinated creditor in favor of Access Capital or make any payment on any
indebtedness subordinated under any Subordination Agreement that any person or
entity was not entitled to receive under the provisions of the Subordination
Agreement;

 

then, and in any of the foregoing such events,

 

(1)       Access Capital may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein, in the Transaction Documents
and/or otherwise available to it, all the rights and remedies of a secured party
on default under the Code (whether or not the Code applies to the affected
Collateral), and also may (x) require each Company to, and each Company hereby
agrees that it will at its expense and upon request of Access Capital forthwith,
assemble all or part of the Collateral as directed by Access Capital and make it
available to Access Capital at a place to be designated by Access Capital which
is reasonably convenient to both parties and (y) without notice except as
specified below, sell the Collateral or any part thereof in one or more parcels
at public or private sale, at any of Access Capital’s offices or elsewhere for
cash, on credit or for future delivery, and upon such other terms as Access
Capital may deem commercially reasonable. Each Company agrees that, to the
extent notice of sale shall be required by law, at least ten days’ notice to
such Company of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. Access
Capital shall not be obligated to make any sale of Collateral regardless of
notice of sale having been given. Access Capital may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and any such sale may, without further notice, be made at the time and
place to which it was so adjourned.

 

(2)       Any cash held by Access Capital as Collateral and all cash proceeds
received by Access Capital in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral may, in the discretion of
Access Capital, be held by Access Capital as Collateral for, and/or then or any
time thereafter be applied in whole or in part by Access Capital against, all or
any part of the Obligations in such order as Access Capital shall elect. Any
surplus of such cash or cash proceeds held by Access Capital and remaining after
payment in full of all the Obligations shall be paid over to the Companies or to
whomsoever may be lawfully entitled to receive such surplus.

 

(3)       Access Capital may exercise any and all rights and remedies of each
Company under or in connection with the Collateral, including, without
limitation, any and all rights of each Company to demand or otherwise require
payment of any amount under, or performances of any provision of, any account,
contract or agreement.

 

(4)       The Contract Rate shall be increased by an additional 5% per annum
(the “Default Rate”) until the Event of Default has been cured.

 

(5)       Access Capital shall have the right, which may be exercised in its
sole and absolute discretion at any time and from time to time during the
continuance of such Event of Default, to apply all amounts collected with
respect to Accounts Receivable as follows, before any payment from such
collections shall be made to any Company: (i) against the unreimbursed balance
of the Advances made by Access Capital to any Company; (ii) to the payment of
all interest and fees accrued with respect to the Advances and the Accounts
Receivables, whether or not such fees have become due and payable pursuant to
the terms of this Agreement; and (iii) to the payment of any and all other
liabilities and Obligations of any Company to Access Capital pursuant to this
Agreement and the other Transaction Documents and any other agreement entered
into between Access Capital and the Companies. For purposes of this Section,
“Company” and “Companies” means and includes each person named as a Company in
the preamble to this Agreement and any parent, subsidiary, controlling person or
other affiliate thereof.

 



 

 

 

An Event of Default hereunder shall be a default under each of the Transaction
Documents and Access Capital, without notice to any Company, may exercise all of
the rights provided in this Agreement and the other Transaction Documents and,
by notice to any Company, may: (i) declare all Required Minimum Amounts and
Annual Fees Access Capital would have been paid through the remainder of the
Initial Term or any renewal term, as applicable, all of which payments and fees
shall be deemed fully earned on the Closing Date, and all other Obligations
payable under the Transaction Documents to be forthwith due and payable,
whereupon such amounts shall become and be forthwith due and payable, without
demand, protest, or further notice of any kind, all of which are hereby
expressly waived by the Companies; or (ii) elect to cease making Advances
pursuant to this Agreement; or (iii) both.

 

9.       Responsible Party Obligations.

 

(a)       Each Responsible Party shall be jointly and severally liable for the
prompt and complete payment and performance of all Obligations that shall become
due or owing to Access Capital by any Company under this Agreement and each
other Transaction Document and the payment of any and all costs and expenses
incurred by Access Capital in enforcing the same (the “Responsible Party
Obligations”) and this liability shall continue until all Obligations have been
paid in full in cash and this Agreement and the other Transaction Documents have
been irrevocably terminated and payments may be required by Access Capital on
demand for satisfaction at its offices on any number of occasions.

 

(b)       Notwithstanding any payment or payments made by a Responsible Party
hereunder, the Responsible Party will not exercise any rights of Access Capital
against any Company by way of subrogation, reimbursement or indemnity, and shall
have no right of recourse to any assets or property of any Company held for the
payment and performance of its Responsible Party Obligations, whether or not the
Responsible Party Obligations shall be satisfied. Each Responsible Party agrees
not to seek contribution from any other Responsible Party until all the
Responsible Party Obligations shall have been paid in full. If any amount shall
nevertheless be paid to the Responsible Party, such amount shall be held in
trust for the benefit of Access Capital and shall forthwith be paid to Access
Capital to be credited and applied to the Responsible Party Obligations, whether
matured or not matured. The provisions of this sub section shall survive
termination of this Agreement.

 

(c)       Each Responsible Party hereby assents, to the extent permitted by law,
to all the terms and conditions of the Responsible Party Obligations and waives:
(i) notice of acceptance hereof and all notice of the creation, extension or
accrual of any Responsible Party Obligations; (ii) presentment, demand for
payment, notice of dishonor and protest; (iii) notice of any other nature
whatsoever; (iv) any requirement of diligence or promptness on the part of
Access Capital in the enforcement of any of its rights under the provisions of
this Agreement or any other Transaction Document; (v) any requirement that
Access Capital take any action whatsoever against the Companies or any other
party or file any claim in the event of the bankruptcy of any Company; or (vi)
failure of Access Capital to protect, preserve or resort to any collateral
unless through the gross negligence or willful misconduct of Access Capital or
(vii) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, such Responsible Party. Each Responsible Party
waives any and all defenses and discharges available to surety, guarantor or
accommodation co-obligor. The waivers set forth in this section shall be
effective notwithstanding the fact that any Company ceases to exist by reason of
its liquidation, merger, consolidation or otherwise.

 

(d)       Each Responsible Party hereby consents that from time to time, and
without further notice to or consent of any Responsible Party, Access Capital
may take any or all of the following actions without affecting the liability of
a Responsible Party: (i) extend, renew, modify, compromise, settle or release
the Responsible Party Obligations; (ii) modify and/or amend any terms or
provisions of this Agreement or any other Transaction Document; (iii) release or
compromise any liability of any party or parties with respect to the Responsible
Party Obligations; (iv) release its security interest in the Collateral or any
other assets of any Responsible Party pledged to Access Capital or exchange,
surrender or otherwise deal with the Collateral or any other assets of any
Responsible Party pledged to Access Capital as Access Capital may determine; or
(v) exercise or refrain from exercising any right or remedy of Access Capital.

 

10.       Notices. All notices and other communications hereunder and under this
Agreement and each other Transaction Document (unless otherwise specified in
such Transaction Document) shall be deemed given by registered or certified
mail, return receipt requested, hand delivery, overnight mail or telecopy
(confirmed by mail) if to a party hereto at the address for such party on the
signature page set forth herein unless a party shall give notice in writing of a
different address or facsimile number in the manner provided herein. Notices and
other communications shall be (i) in the case of those by hand delivery, deemed
to have been given when delivered to any officer of the party to whom it is
addressed, (ii) in the case of those by mail or overnight mail, deemed to have
been given when deposited in the mail or with the overnight mail carrier and
(iii) in the case of a telecopy, deemed given when dispatched.

 



 

 

  

11.       Amendments; Etc. No amendment, modification, termination, or waiver of
any provision of this Agreement or any other Transaction Document to which any
Company or any Responsible Party is a party, nor consent to any departure by any
Company or any Responsible Party from any Transaction Document to which
it/he/she is a party, shall in any event be effective unless the same shall be
in writing and signed by Access Capital, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

 

12.       No Waiver. No course of dealing between Access Capital and any
Company, nor any failure or delay on the part of Access Capital in exercising
any right, power, or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right, power, or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power, or remedy hereunder. The rights and remedies provided in this
Agreement and the other Transaction Documents are cumulative, and are not
exclusive of any other rights, powers, privileges, or remedies, now or hereafter
existing, at law or in equity or otherwise.

 

13.       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of each Company, each Responsible Party party hereto, Access
Capital and their respective heirs successors and assigns, except that no
Company nor any Responsible Party may assign or transfer any of its/his/her/
rights under this Agreement or any other Transaction Document to which it/he/she
is a party without the prior written consent of Access Capital.

 

14.       Integration. This Agreement and the other Transaction Documents
contain the entire agreement between the parties relating to the subject matter
hereof and supersede all oral statements and prior writings with respect
thereto.

 

15.       Severability of Provisions. Any provision of this Agreement or any
other Transaction Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or such Transaction Document or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

16.       Additional Reports. In the event that at any time after the expiration
of the term of this Agreement (as the same may be extended or modified, or
terminated following the occurrence of an Event of Default), any Company or any
successor or assignee of such Company, shall request additional information from
Access Capital including, without limitation, account reports, collections
advice for previously concluded transactions or information for such Company’s
accounting records, such information shall be supplied by Access Capital to such
Company if available, and the Companies shall jointly and severally pay Access
Capital based on the time spent by Access Capital personnel in the preparation
of such information for such Company, and for the disbursements incurred by
Access Capital in connection therewith, at the hourly rates established by
Access Capital for the consulting services of its personnel.

 

17.       Headings. Section headings in this Agreement and the other Transaction
Documents are included herein and in such Transaction Documents for the
convenience of reference only and shall not constitute a part hereof or of the
applicable Transaction Documents for any other purpose.

 

18.       Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same agreement, and any
party hereto may execute this Agreement by signing one or more counterparts.

 

19.       Relief from Automatic Stay in Bankruptcy Case. If any voluntary or
involuntary petition is filed under any section of the United States Bankruptcy
Code by or against any Company, each Company represents, warrants and agrees
that to the fullest extent permitted by applicable law: (a) Access Capital shall
be entitled to immediate relief from the automatic stay to permit enforcement of
Access Capital’s rights and remedies pursuant to this Agreement, the other
Transaction Documents and applicable law; (b) consent is hereby unconditionally
given to the immediate termination of the automatic stay and no contest or
objection will be made to any motion, application or petition filed by Access
Capital for such determination of lifting of the automatic stay; (c) the
exclusive period for such Company or the debtor in any such bankruptcy
proceeding to file a plan in bankruptcy, reorganization, arrangement, wage
earner’s plan or otherwise and to seek acceptances of any such plan, will
terminate on the earlier of the one hundred twentieth (120th) day following the
filing of any such voluntary petition or, on the one hundred twentieth (120th)
day following the initial order for relief, without extension of any kind; (d)
to the best knowledge and belief of each Company, the property as to which
Access Capital is given or granted a security interest pursuant to the terms of
this Agreement would not be necessary to any plan of reorganization or
liquidation; (e) the filing of any petition in bankruptcy will constitute bad
faith on the part of any Company if the primary purpose of same is to delay any
pending foreclosure or enforcement of any lien or security interest held by
Access Capital; (f) absent such foreclosure of enforcement of the lien or
security interest of Access Capital, Access Capital has no adequate protection;
and (g) each Company will do all things and assign and deliver all documents,
papers and instruments requested by Access Capital to facilitate the obtaining
by Access Capital of a release from any automatic stay or order or in obtaining
any order to dismiss such bankruptcy case.

 



 

 

  

20.       Invalid Provisions. Nothing contained in this Agreement or any other
Transaction Document shall be construed so as to require the commission of any
act contrary to law and wherever there is any conflict between any provision(s)
of this Agreement or any other Transaction Document and any material statute,
law or ordinance, contrary to which the parties have no legal right to contract,
the latter shall prevail; but in such event, the provision(s) of this Agreement
and the other Transaction Documents affected shall be curtailed and limited only
to the scope and extent necessary to bring it within the legal requirements.

 

If any provision(s) of this Agreement or any other Transaction Document is held
by a court of competent jurisdiction to be illegal, invalid or unenforceable,
such provision(s) shall be fully severable and this Agreement and the other
Transaction Documents shall be then construed and enforced as if such illegal,
invalid or unenforceable provision(s) was never part of this Agreement or any
other Transaction Document in the first instance and the remaining provision(s)
shall continue in full force and effect without being affected by any such
illegal, invalid or unenforceable provision(s) or by its severance from this
Agreement or any other Transaction Document. In addition, upon the finding of
any such illegal, invalid or unenforceable provision(s), the parties agree that
to the extent legally possible so that the same may be valid and enforceable, a
provision shall be added to this Agreement and the other Transaction Documents
as similar in its terms to the illegal, invalid or unenforceable provision as
may be so within the confines of legality, validity and enforceability. In all
events, if this entire Agreement or the entire agreement of any other
Transaction Document or such material parts thereof are held illegal, invalid or
unenforceable so that it cannot effectively continue so that its intents and
purposes are carried out, or, if this Agreement or any Transaction Document is
terminated as a result of any default on the part of any Company or any
Responsible Party, then, in any such event, notwithstanding anything to the
contrary contained in this Agreement or otherwise, Access Capital shall,
nevertheless, be entitled to immediate joint and several payment by and from the
Companies of all Obligations then outstanding.

 

21.       Limitation of Liability. Access Capital shall have no liability
whatsoever pursuant to this Agreement or any other Transaction Document (i) for
any loss or damages (including, without limitation, indirect, special or
consequential damages) resulting from the refusal of Access Capital, in the
exercise of it commercially reasonable discretion, to make Advances against any
Accounts Receivable or with respect to any malfunction, failure or interruption
of computer, communication facilities, labor difficulties or Acts of God or
other causes beyond its control; or (ii) for indirect, special or consequential
damages arising from accounting or ministerial errors with respect to the
account of any Company with Access Capital. The liability of Access Capital for
any default on its part pursuant to, or tort arising out of, this Agreement or
any other Transaction Document shall be limited to a refund to the Companies of
any fees paid by it during the period starting on the occurrence of the default
or tort and ending when it is cured or waived, or when this Agreement is
terminated, whichever is earlier except to the extent such liability is
determined to result from the willful misconduct or gross negligence of Access
Capital.

 

22.       JURISDICTION; JURY TRIAL WAIVER. EACH PARTY HERETO IRREVOCABLY SUBMITS
TO THE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN, THE CITY OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT/HE /SHE MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH SUIT ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT, AFTER ALL APPROPRIATE APPEALS, SHALL BE
CONCLUSIVE AND BINDING UPON IT/HIM/HER. THE PARTIES HERETO DO HEREBY WAIVE ANY
AND ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. NOTHING CONTAINED HEREIN SHALL
LIMIT IN ANY MANNER WHATSOEVER ACCESS CAPITAL’S RIGHT TO LITIGATE ANY AND ALL
ACTIONS AND PROCEEDINGS RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT IN ANY OTHER COURTS AS ACCESS CAPITAL MAY SELECT,
WHICH SUCH COURTS ARE CONVENIENT FORUMS AND THE COMPANIES AND EACH RESPONSIBLE
PARTY SUBMIT TO THE PERSONAL JURISDICTION OF SUCH COURTS.

 

 

 

EXHIBIT B

 

TRANSACTION DOCUMENTS

 

Access Capital shall have received the following documents, all of which shall
be in form and substance satisfactory to Access Capital, in such number of
counterparts as Access Capital may require and, in the case of instruments or
agreements, shall have been executed by all the parties thereto:

 

1.This Agreement;

 

2.Uniform Commercial Code initial financing statements and such other security
interest perfection documentation as shall be required under the applicable law
for filing in such jurisdictions as Access Capital shall determine against each
Company;

 

3.The results of lien searches against the Companies showing no liens or
judgments of record;

 

4.The following documents, in form and substance satisfactory to Access Capital,
duly executed by Customers Bank (the “Bank”):

 

a.Payoff letter from the Bank with respect to all amounts owing to the Bank (the
“Bank Loan”);

 

b.Release of all liens in connection with the Bank Loan and authorization to
file Uniform Commercial Code termination statements in respect thereof; and

 

c.Uniform Commercial Code termination statements;

 

5.Account Debtor Notification Letters;

 

6.Account Verification Letter;

 

7.Letters of Instruction;

 

8.Corporate Certificates;

 

9.IRS Form 8821 for each Company and each Responsible Party and Tax Information
Authorization Form for the state of New Jersey for each Company;

 

10.Certificates of Insurance and Evidence of Property Insurance covering each
Company under which Access Capital is named as a Lender Loss Payee and
Additional Insured;

 

11.Copy of state issued driver’s license of all signatories and Responsible
Parties to the Agreement;

 

12.Fully executed Deposit Account Control Agreement between Access Capital, Inc.
and Customers Bank;

 

13.Mortgage, Assignment of Leases and Rents, Fixture Filing and Security
Agreement with respect to the real property located at 1105 Green Grove Road,
Neptune, New Jersey 07753 and all other agreements required by Access Capital in
connection therewith;

 

14.Landlord Waiver with respect to each location leased by a Company;

 

15.Subordination Agreement between Angelo DeRosa and Access Capital, Inc.;

 

16.Collateral Assignment of Rights Under Asset Purchase Agreement; and

 

17.Other documents as deemed necessary by Access Capital as determined during
due diligence.

 

 

 



 

EXHIBIT D

 

REIMBURSABLE EXPENSES

 

Wire Transfer Fee/ Domestic $50.00 each Wire Transfer Fee/ Foreign $60.00 each
Third Party Credit Reports $100.00 each UCC Filings/Searches Client Specific
Returned Checks- Insufficient Funds/Stop Payment $40.00 each Online Reporting
Access $75.00 per month 8821 Monitoring Fee $21.00 per month

 

 



 

 

 

EXHIBIT C

 

BORROWING BASE CERTIFICATE

 

 



 

 

 

 

 [image_027.jpg]

 



 

 

 

 [image_027.jpg]



 

 

 

 [image_028.jpg]



 

 



 

 

 

 [image_030.jpg]



 

 

 

 [image_031.jpg]



 

 

 

 [image_032.jpg]



 

 

 

 [image_033.jpg]



 

 

 

 [image_034.jpg]



 

 



 



 

 